               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

STATE FARM FIRE & CASUALTY CO.                                        PLAINTIFF
as partial subrogee of Kirk and
Kaycee Zarske

v.                                              CAUSE NO. 1:18CV318-LG-MTP

RUBY CONSTRUCTION, LLC and
JADOT CONSTRUCTION, LLC                                            DEFENDANTS

         ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

      BEFORE THE COURT is the [28] Motion for Default Judgment filed by the

plaintiff, State Farm Fire and Casualty Company as partial subrogee of Kirk and

Kaycee Zarske. State Farm seeks a default judgment in the amount of $100,989.78

against the defendant Jadot Construction, LLC. A summons directed to Jadot

Construction, LLC was issued on October 4, 2018. After obtaining two extensions of

time to accomplish service of process, State Farm filed a return showing that it had

served Jadot Construction, LLC on April 16, 2019. (ECF No. 19.) Jadot

Construction, LLC did not answer or otherwise respond to the Complaint. The

Clerk=s Entry of Default occurred on September 23, 2019. (ECF No. 29.)

      In the context of a default judgment, a court’s award of damages must be

determined after a hearing, unless the amount claimed can be demonstrated by

detailed affidavits establishing the necessary facts. See James v. Frame, 6 F.3d

307, 310 (5th Cir. 1993). Here, State Farm provided a detailed affidavit supporting

its claim for recovery of payments made to its insureds, and included the documents

it relied on in making the payments. After review of the submissions, the Court
concludes that State Farm has adequately demonstrated it is entitled to a default

judgment in the amount claimed.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [28] Motion

for Default Judgment filed by the plaintiff, State Farm Fire and Casualty Company

as partial subrogee of Kirk and Kaycee Zarske, is GRANTED. A separate

judgment will enter.

      SO ORDERED AND ADJUDGED this the 16th day of October, 2019.

                                          s/     Louis Guirola, Jr.
                                                  LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                       -- 2 --
